DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 2/21/2021 have been entered. Claims 36-48 are pending.
The claims are now directed to a method of treating testosterone deficiency by administering the testosterone composition twice daily.
Due to the newly added claims, new ground of rejections are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46-48 recite the limitation "The composition of claim 36" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 46-48 are treated as if they are directed to the method of claim 36.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 36-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-20, 24-26 of copending Application No. 16/720,183; over claims 25-29 of copending Application No. 16/360,583; over claims 1-27 of copending Application No. 16/382,835; over claims 27-50, 53-56 of copending Application No. 16/656,157; and over claims 18-24 of copending Application No. 16/656,169 (reference application) in view of Lachance et al., Future Sci. OA, 2015;1(4):1-9. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating testosterone deficiency in a subject in need thereof by administering daily to the subject a dose of a pharmaceutical composition comprising a testosterone undecanoate solubilized in a carrier comprising hydrophilic carrier such as oleic acid, lipophilic carrier such as polyoxyethylene (40) hydrogenated castor oil; and measuring the serum testosterone concentration in the subject, and increasing or decreasing the dose of testosterone ester depending on the measured serum testosterone concentration in the subject. Although the exact range of targeted serum testosterone level and the dosage of testosterone undecanoate are not taught, it would be obvious to one of ordinary skill in the art to adjust those dosing regimen. Although the conflicting patent applications do not teach the method of measuring testosterone in a sample containgin NaF, Lachance et al. teaches the use of enzymes inhibitors when measuring the serum testosterone levels due to the degradation of TU to testosterone (see the abstract). Lachance et al. teaches some of the enzymes inhibitors are sodium fluoride and EDTA (see Table 2).  Therefore, employing such method to measure the serum testosterone level and then adjusting the treatment accordingly would be considered obvious.
In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 36-48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,492,369; and over claims 1-12 of U.S. Patent No. 10,543,219; each individually in view of US Patent Application 2012/0244215 (‘215).  
The conflicting patents teach a method of treating testosterone deficiency in a subject in need thereof by administering daily to the subject a dose of a pharmaceutical composition comprising a testosterone undecanoate solubilized in a carrier comprising hydrophilic carrier such as oleic acid, lipophilic carrier such as polyoxyethylene (40) hydrogenated castor oil; and measuring the serum testosterone concentration in the subject, and increasing or decreasing the dose of testosterone ester depending on the measured serum testosterone concentration in the subject. Although the exact range of targeted serum testosterone level and the dosage of testosterone undecanoate are not taught, it would be obvious to one of ordinary skill in the art to adjust those 
‘215 teaches a method for providing a serum concentration of testosterone in a hypogonadal male in the range of 300 to 1100 ng/dL, preferably between 400 to 600 ng/dL (paragraph 0092), by administering 350 to 650 mg of TU. Determination of a dose titration metric based on a measurement of serum testosterone concentration for the male subject on at least one titration node day is taught, where the dose of TU may be increased or decreased based on serum testosterone concentration. The daily dose of maintenance regimen of TU may be about 45% to 155% of that of the initial daily dose and repeated if needed (claims 29-42). 
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to adjust, modify, and optimize the dose of TU so that the serum testosterone concentration is maintained between 350 to 800 ng/dL.
A person of ordinary skill in the art would have been motivated to adjust, modify, and optimize the dose of TU so that the serum testosterone concentration is maintained between 350 to 800 ng/dL because the referenced claims states a targeted serum testosterone concentration range in a subject with testosterone deficiency. By definition, a subject with testosterone deficiency will have a serum testosterone concentration that falls below this range, especially after the half-life of TU has passed.  ‘215 further teaches using a dose titration metric based on a measurement of serum testosterone concentration, where the maintenance dose of TU may be increased or decreased about 45% to 155% based upon the initial daily dose and repeated as needed. Therefore, the skilled artisan would have had a reasonable expectation of success in treating testosterone deficiency in a subject 
The optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/129812 A1 (’812) in view of US Patent Application 2012/0244215 (‘215) and Lachance et al., Future Sci. OA, 2015;1(4):1-9, all of the references are reference of record.
‘812 teaches oral testosterone ester formulations and methods of treating testosterone deficiency and hypogonadism (see the Title and paragraph 0003). ‘812 teaches the pharmaceutical composition comprises testosterone undecanoate (TU) with enhanced and extended absorption and 

‘812.does not expressly teach measuring the serum testosterone concentration in the subject and adjusting the dose of TU so that the serum testosterone concentration is maintained between 350-800 ng/dL. ‘812 does not expressly teach the steps of monitoring the testosterone levels by measuring testosterone level in the herein claimed NaF containing solution.
‘215 teaches a method for providing a serum concentration of testosterone in a hypogonadal male in the range of 300 to 1100 ng/dL, preferably between 400 to 600 ng/dL (see paragraph 0092), by administering 350 to 650 mg of TU. Determination of a dose titration metric based on a measurement of serum testosterone concentration for the male subject on at least one titration node day is taught, where the dose of TU may be increased or decreased based on serum testosterone concentration. The daily dose of maintenance regimen of TU may be about 45% to 155% of that of the initial daily dose and repeated if needed (see claims 29-42). 
Lachance et al. teaches the use of enzymes inhibitors when measuring the serum testosterone levels due to the degradation of TU to testosterone (see the abstract). Lachance et al. teaches some of the enzymes inhibitors are sodium fluoride and EDTA (see Table 2).

A person of ordinary skill in the art would have been motivated to titrate and optimize the dose of TU so that the serum testosterone concentration is maintained between 350-800 ng/dL because ‘812 clearly states the targeted serum testosterone concentration range is 300 to 1100 ng/dL in a subject with testosterone deficiency. By definition, a subject with testosterone deficiency will have a serum testosterone concentration that falls below this range, especially after the half-life of TU has passed. The cited references both teach the administration of TU to provide a serum concentration of testosterone in a hypogonadal male in the range of 300 to 1100 ng/dL. ‘215 further teaches using a dose titration metric based on a measurement of serum testosterone concentration, where the maintenance dose of TU may be increased or decreased about 45% to 155% based upon the initial daily dose and repeated as needed. Therefore, the skilled artisan would have had a reasonable expectation of success in treating testosterone deficiency in a subject by optimizing the dosage of TU in order to maintain the targeted serum testosterone concentration in the range of at least 350 ng/dL. 
The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, one of ordinary skill in the art would have been motivated to measure the serum testosterone concentration with the blood sample containing NaF because it is well-known in a testosterone measuring method to employ NaF according to Lachance et al. Therefore, employing such method to measure the serum testosterone level and then adjusting the treatment accordingly would be considered obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/SAN MING R HUI/Primary Examiner, Art Unit 1627